
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 372
        [EPA-HQ-OPPT-2017-0197; FRL-9964-76]
        RIN 2070-AK32
        Community Right-To-Know; Adopting 2017 North American Industry Classification System (NAICS) Codes for Toxics Release Inventory (TRI) Reporting
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          EPA is proposing to update the list of North American Industry Classification System (NAICS) codes subject to reporting under the Toxics Release Inventory (TRI) to reflect the Office of Management and Budget (OMB) 2017 NAICS code revision. As a result of this proposal, facilities would be required to use 2017 NAICS codes when reporting to TRI beginning with TRI reporting forms that are due on July 1, 2018, covering releases and other waste management quantities for the 2017 calendar year. EPA is also modifying the list of exceptions and limitations associated with NAICS codes in the CFR for TRI reporting purposes by deleting the descriptive text. EPA believes that the proposed amendments are non-controversial and does not expect to receive any adverse comments. Therefore, in addition to this Notice of Proposed Rulemaking, in the “Rules and Regulations” section of today's Federal Register, EPA is promulgating the 2017 NAICS code update as a direct final rule. For more information on this proposal, please refer to the direct final rule.
        
        
          DATES:
          Comments must be received on or before September 18, 2017.
        
        
          ADDRESSES:
          Submit your comments, identified by docket identification (ID) number EPA-HQ-OPPT-2007-0197, by one of the following methods:
          • Federal eRulemaking Portal: http://www.regulations.gov. Follow the online instructions for submitting comments. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute.
          • Mail: Document Control Office (7407M), Office of Pollution Prevention and Toxics (OPPT), Environmental Protection Agency, 1200 Pennsylvania Ave. NW., Washington, DC 20460-0001.
          • Hand Delivery: To make special arrangements for hand delivery or delivery of boxed information, please follow the instructions at http://www.epa.gov/dockets/contacts.html.
          

          Additional instructions on commenting or visiting the docket, along with more information about dockets generally, is available at http://www.epa.gov/dockets.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
           
          
            For technical information contact: Stephanie Griffin, Toxics Release Inventory Program Division, Mailcode 7410M, Office of Pollution Prevention and Toxics, Environmental Protection Agency, 1200 Pennsylvania Ave. NW., Washington, DC 20460-0001; telephone number: (202) 564-1463; email address: griffin.stephanie@epa.gov.
          
          
            For general information contact: The Emergency Planning and Community Right-to-Know Information Center; telephone number: (800) 424-9346, TDD (800) 553-7672; Web site: https://www.epa.gov/home/epa-hotlines.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        For further information about the proposed update to TRI's covered NAICS codes, please see the information provided in the direct final action, with the same title, that is located in the “Rules and Regulations” section of this issue of the Federal Register. To comment on this proposed rule, and by extension the direct final rule, you must reference docket ID No. EPA-HQ-OPPT-2007-0197 in one of the manners described above in the ADDRESSES section.
        
        
          
          List of Subjects in 40 CFR Part 372
          Environmental protection, Community right-to-know, Reporting and recordkeeping requirements, Toxic chemicals. 
        
        
          Dated: August 7, 2017.
          Wendy Cleland-Hamnett,
          Acting Assistant Administrator, Office of Chemical Safety and Pollution Prevention.
        
      
      [FR Doc. 2017-17412 Filed 8-16-17; 8:45 am]
       BILLING CODE 6560-50-P
    
  